Citation Nr: 9911958	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from January 
1968 to January 1971, February 1974 to January 1978, and from 
December 1982 to April 1989.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim for 
the appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of a nexus between 
any currently diagnosed sarcoidosis and an inservice injury 
or disease or any other incident of service.

CONCLUSION OF LAW

The veteran's claim for service connection for sarcoidosis is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
sarcoidosis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran essentially contends he had symptoms of 
sarcoidosis during his active duty military service, and that 
his inservice kidney stones were secondary to sarcoidosis.  
Sarcoidosis is a chronic, progressive, systemic granulomatous 
reticulosis of unknown etiology, involving almost any organ 
or tissue, including the skin, lungs, lymph nodes, liver, 
spleen, eyes, and small bones of the hands and feet.  
Dorland's Illustrated Medical Dictionary 1484 (28th ed. 
1994); Carbino v. Gober, 10 Vet. App. 507, 508 (1997) 
(emphasis added).

His service medical records contain an October 1988 chest X-
ray report, which revealed no abnormalities.  An October 1988 
pulmonary function test also revealed no abnormalities.  The 
records also reveal diagnoses of kidney stones and a 
medullary sponge kidney, but not sarcoidosis.  His October 
1988 separation physical examination report indicates that, 
upon clinical evaluation, his lungs and chest were found to 
be normal.  That report reveals a summary of medullary sponge 
kidney by history.  There is no evidence of interstitial 
nodular disease in the veteran's service medical records.

A December 1989 VA examination report indicates no 
respiratory abnormalities.  A contemporaneous chest X-ray 
report revealed that the lungs were found to be clear.

No medical evidence has been submitted showing that 
sarcoidosis was manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).

Treatment records from a military hospital from June 1982 
through February 1986, and from July 1990 through September 
1992, reveal normal chest X-rays in September 1990 and 
September 1992.

Treatment and hospitalization records from Marquette Hospital 
from June 1996 through December 1996 indicate that 
sarcoidosis was first diagnosed in July 1996.  A July 1996 
hospitalization discharge report contains diagnoses of 
nephrolithiasis with acute renal colic; sarcoidosis diagnosed 
earlier this week by transbronchoscopic biopsy; history of 
renal stones, not necessarily related to sarcoidosis; and 
chronic calcifications on chest X-ray, possibly representing 
old sarcoidosis of the lung.  There is no medical opinion 
contained in these reports relating sarcoidosis with the 
veteran's active duty military service, or any incident of 
that service, including the diagnoses of kidney stones.

A June 1996 statement from S. J. Danek, M.D., indicates a 
chest X-ray had revealed interstitial nodular disease 
consistent with a variety of diseases, especially sarcoid.  
The physician indicated the veteran had reported traveling 
widely and living in both California and Arizona, endemic 
areas for coccidiomycosis, and being in Hawaii and Vietnam.  
The physician indicated an X-ray had revealed a bilateral 
nodular upper lobe infiltrate consistent with sarcoid or, 
also, old coccidiomycosis, histoplasmosis, or a variety of 
other processes.  There is no medical opinion contained in 
this statement relating sarcoidosis with the veteran's active 
duty military service, or any incident of that service, 
including the diagnoses of kidney stones.

A March 1998 statement from J. M. Mering, M.D., indicates the 
veteran had requested that he "comment on whether the kidney 
stone which he passed in 1985 [during service] relates to 
sarcoidosis."  The physician then commented that 
"[s]arcoidosis may be associated with an elevated serum 
calcium and, therefore, it is conceivable that a patient with 
sarcoidosis may develop kidney stones."  The physician 
concluded, however, that "I have nothing in my record to 
indicate that the patient passed a kidney stone in 1985, nor 
do I have anything in my record to substantiate what his 
serum calcium was at that time."

A June 1998 statement from S. J. Danek, M.D., indicates the 
veteran had sarcoidosis that was quite stable.  The physician 
indicated the veteran did have a brief episode of 
hypercalcemia and hypercalsuria, "which we felt was 
secondary to his sarcoidosis."  The physician also commented 
that "[s]arcoidosis is a disease of unknown etiology with no 
definitely known precipitating agent or factor.  It is 
unusual that it is more noted in northern climates but 
actually can occur any place in the world."  He also 
indicated his opinion that the veteran's kidney stone (the 
abovementioned hypercalcemia and hypercalsuria) was secondary 
to sarcoidosis, after noting that he had previously stated 
that the veteran's inservice 1985 and post-service 1990 
kidney stones were probably not from sarcoidosis.

Thus, in summary, there is no medical opinion contained in 
the evidence of record which indicates any relationship 
between the veteran's currently diagnosed sarcoidosis and his 
active duty military service, including any kidney stones 
suffered during that service.

The Board notes that the veteran has also submitted a 
statement, dated in October 1996, together with a selected 
excerpt concerning sarcoidosis from a medical publication, to 
aid his claim.  Initially, the Board notes that excerpt 
indicates "[n]o one yet knows what causes sarcoidosis."  
With regard to whether a medical article or treatise evidence 
satisfies the nexus element for a well-grounded claim, the 
Court has held that such evidence, standing alone, is 
sufficient to well ground a claim if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  That is, it is necessary to provide medical 
evidence that is specific with regard to the causal link 
between a veteran's past and present disabilities.  Id.  In 
the present case the veteran's own statements, taken together 
with published medical authority, which indicates that the 
etiology of sarcoidosis is unknown, do not provide the 
requisite medical evidence demonstrating a causal 
relationship between the claimed disabilities and service.  
See Wallin, Sacks, supra; see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).

Indeed, the only evidence of record which alleges that the 
veteran's sarcoidosis had its onset during his military 
service are the veteran's own statements in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of sarcoidosis; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim for service connection for sarcoidosis 
requires medical evidence of a nexus between an inservice 
injury or disease and the currently diagnosed sarcoidosis in 
order to be plausible, as noted above, and no such evidence 
has been submitted, the veteran's claim for service 
connection for sarcoidosis must be denied as not well 
grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).



ORDER

Service connection for sarcoidosis is denied.



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

